 


109 HR 3887 IH: To provide for the designation of 3 closed military installations as appropriate sites for construction of an oil refinery.
U.S. House of Representatives
2005-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3887 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2005 
Mr. Pitts introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for the designation of 3 closed military installations as appropriate sites for construction of an oil refinery. 
 
 
1.DesignationNot later than 90 days after the date of enactment of this Act, the Secretary of Energy and the Secretary of Defense shall jointly designate 3 military installations closed pursuant to a base closure law (as defined in section 101(a)(17) of title 10, United States Code) as suitable for construction of an oil refinery. 
2.AvailabilityUntil the expiration of 2 years after the date of enactment of this Act, the Federal Government shall not sell or otherwise dispose of a site identified under section 1 except for purposes of construction of an oil refinery.  
 
